UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8–K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 11, 2009 Footstar, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-11681 (Commission File Number) 22-3439443 (IRS Employer Identification No.) 933 MacArthur Boulevard Mahwah, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(201) 934-2000 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 11, 2009, the Board of Directors (the “Board”) of Footstar, Inc. (the “Company”) appointed Jonathan M. Couchman, the Company’s current Chairman of the Board, Chief Executive Officer, President and Secretary, as Chief Financial Officer of the Company.The appointment was made to enable the Company to comply with the Sarbanes-Oxley Act requirements that the Company’s quarterly and annual reports include certifications by the Company’s Chief Financial Officer.No contract or other arrangement between the Company and Mr. Couchman was entered into or amended in connection with the appointment. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Footstar, Inc. Date:August 11, 2009 By: /s/Jonathan M. Couchman Name: Jonathan M. Couchman Title: President, Chief Executive Officer and Corporate Secretary
